DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/21 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 9/24/21.  Claims 1, 5-8, 10-11, 13, 16-19, and 21-23.

Allowable Subject Matter
Claims 1, 5-8, 10-11, 13, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Kamdar et al. (US 2012/0040664), teaches an operation method of a server (management device) in a wireless communication system [paragraph 72], the method comprising: receiving position information (height of roof or other intended installation area) and environment information (type of terrain) for indicating a location of a terminal (CPE) [paragraph 85]; identifying a base station (eNodeB) within a threshold distance (nearest) from the location (management device determines nearest eNodeB) [paragraph 75]; identifying a channel quality (predicted future signal quality) between the base station and the terminal by performing a model (premises information) between the base station and the terminal (management device determines predicted future signal quality based on premises information which includes type of terrain associated with the location) [paragraph 75]; identifying service availability (whether the location qualifies for service) of the location, based on the channel quality (management device determines whether the location qualifies for service based on predicted future signal quality) [paragraph 77]; and transmitting recommendation information (information associated with selected tier of service) related to communication of the terminal, based on the service availability (management device transmits information associated with selected tier of service to a computer terminal based on services that the location qualifies for) [paragraph 83], wherein the position information comprises a height of the terminal (height of roof or other intended installation area) [paragraph 75].  However none of the prior art either alone or in combination provides the motivation to teach “wherein the environment information comprises information for an environment related to an installation of the terminal, wherein the environment related to the installation of the terminal comprises at least one of a material of a wall, a material of a ceiling, a location of a window, or an orientation of a window,  PATENTwherein the terrain information comprises layout information and obstacle information, the layout information including information of at least one of a utility pole, a light pole, or a rooftop, and wherein the recommendation information comprises at least one of information on assist equipment for the terminal, information for purchasing the assist equipment, or information on installation of the assist equipment” in combination with all of the remaining limitations of the claim.  Claims 8 and 13 recite similar subject matter and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647